 1   Sean C. Ferry (SBN 310347)
     sferry@rasflaw.com
 2
     ROBERTSON, ANSCHUTZ, SCHNEID
 3   & CRANE LLP
 4   350 10th Ave., Suite 1000
     San Diego, CA 92101
 5   Telephone: (561) 241-6901 ext. 2036
 6
 7
                            UNITED STATES BANKRUPTCY COURT
 8                          NORTHERN DISTRICT OF CALIFORNIA
 9   In re
10
11
12
13
14
15
16
17
18   PLEASE TAKE NOTICE the address of Sean C. Ferry
19   has changed. The new address is:
20
21
22
23
24
25
26
27    Date: December 1, 2020                              /s/ Sean C. Ferry
                                                                           Signature
28



     Case: 15-10160     Doc# 111        Filed: 12/01/20   Entered: 12/01/20 14:21:20   Page 1 of
                                                    19                                    [ /2020]
11-33792   Frank Edward Lembi

12-31591   Maria Aurora G Gregorio

12-41295   Shane Danielle Thomas-Williams and Andre Jevon Williams

13-32427   Paula Marie Bruce

13-52321   Beverly Hardina Shepard and Leon Benwar Shepard

14-11696   Sharon Sudduth-Fusi

14-11748   Stephen D Smith and Judy L Schmidt

14-30921   Attila Danku

14-31456   Kamila Susan Harkavy

14-31797   Alfonso E. Nevarez, Sr.

14-44436   Oscar M Diaz and Ana D Diaz

14-54601   Mark Darrell Garriga and Debra Kaye Garriga

15-10160   Darren A Welter and Cyndi S Welter

15-10311   Frans Terlouw and Irene Terlouw

15-10664   Nancy Schempf

15-10698   Christine Melton

15-10713   Stephen Roger Pehargou

15-11156   Ronald Leslie Williams and Julie Ann Williams

15-11259   Melina Caroline Bartlett

15-30337   Evelyn Maria Rodriguez

15-30411   Faustino Ortiz

15-30492   Diosdado Lundang Macaraeg, Jr. and Nina Merced C. Macaraeg

15-30535   Stylianos Stavropoulos and Spiridoula Stavropoulos

15-30565   Jessie Jay Bondoc and Maryanne Quintos Bondoc

15-31100   Estes U. David and Nancy D. David

15-31500   Marlene Paiso and Harold Harbort

15-41118   Kevin James Brandenburg and Yvonne Renee Brandenburg

15-41742   Marco Torres and Edith Romo

15-41769   Gregg Alan Young



Case: 15-10160   Doc# 111       Filed: 12/01/20     Entered: 12/01/20 14:21:20   Page 2 of
                                            19
15-41945   Maria Fuentes

15-42174   Stacy Thayer

15-42202   Eula Mae Perine

15-42235   Nora Irma Rios Reddick

15-42275   Evin Jacob Aderman and Tara Lynn Aderman

15-42523   Kamau A. Edwards

15-42723   Susan Frances Nelson

15-42804   Tanya M. Johnson

15-42838   Kristin Amber Deurloo

15-42920   Jaime Moises Padilla

15-42954   Michelle Marie LaBarbera

15-42965   Carol L. Duncan

15-42981   Mark A. Harris and Nina Elaine Harris

15-42985   Ruben Lopez Barba and Jeannette Del Rosario Lopez

15-43045   Irene Lincoln

15-43160   Abraham Dypiangco Chua

15-43528   Andrea Denice Lego

15-43538   Robert Clark Patrizi and Belinda Ann Patrizi

15-43550   Brad A Hurst and Monica M Hurst

15-43629   Maria Luisa Pardo

15-43906   Lance Michael Turner and Diane Carol Turner

15-43913   John Wayne Rivers and Lynda Joy Rivers

15-50174   Robert David Gain

15-50655   Marcial Anthony Olivares and Sylvia A Olivares

15-50862   Valentin Lawrence Martinez and Maria Christina Martinez

15-51031   Rigoberto A Yanez and Yanet I Yanez

15-51276   Humberto Garcia and Tania Angela Garcia

15-51326   Adam Mendolla, Jr. and Tara Marie Mendolla

15-51440   Paul Cova, Jr. and Wannette Jane Cova



Case: 15-10160   Doc# 111         Filed: 12/01/20    Entered: 12/01/20 14:21:20   Page 3 of
                                              19
15-51451   Jeffrey Mark Mercurio and Peiyu Tsai

15-51959   Gustavo O Palacios and Emma H Palacios

15-51962   Lisa M. Provenzano

15-51984   Tracey Ayala

15-52047   Juan Armando Huato and Elizabeth Jimenez

15-52145   James Stuart Favela

15-52172   Marco Kason

15-52382   Rafael Alamilla Morales and Sonia Connie Avitia

15-52489   Jose Maria Oropeza and Elvira Oropeza

15-52581   Brenda Wolfe

15-52609   Kenneth John Cortez, Jr and Ruth Cortez

15-52836   Maria Elena Lopez

15-52904   William B. Look, Jr.

15-53144   Jose T. Pio and Yolanda Pio

15-53556   Salvador Espinoza and Oliva Espinoza

15-53773   Kambiz Karimi

15-53873   Donald James Wilson and Cheryl Ann ToffWilson

15-53893   Hassan Salarian

15-54081   Isidoro Hernandez Diaz and Maria Angelita Diaz

16-10555   Thomas James Butler, Sr

16-10663   Constance Burtnett

16-10762   Tommie J. Munoz

16-11039   Wayne Eric Wright and Rhonna Yvonne Wright

16-30042   Angie R Cheatham- Sanders

16-30145   Carlos A Funes

16-30291   Paul J. Araya

16-30597   Ester Devora

16-30751   Isidoro Lares and Gabriela Ibarra De Lares

16-30797   Yvonna Maria Staben



Case: 15-10160   Doc# 111         Filed: 12/01/20    Entered: 12/01/20 14:21:20   Page 4 of
                                              19
16-30894   Wilber Guillermo Flores and Iris Azucena Flores

16-30951   Charito B. Capitana

16-31316   Daniel Comaroto, II and Karen R Comaroto

16-40056   Adnan Kawooya

16-40214   Dinah Gertie Pelaez

16-40252   Armando Bosco Pacheco and Patricia Linda Pacheco

16-40290   Gary W. Drake

16-40577   Alicia Carol Butler

16-40958   Carmen Breen

16-41120   Jonathan C Hayter and Sandryna F Hayter

16-41335   Teresa Deguzman Devera

16-41439   Marvin McElroy, Jr. and Patrice Monique McElroy

16-41486   Ellen Agyeman Manu-Bimpeh

16-41529   Roger James Hart and Rubina Hart

16-41654   Jacqueline S. Arase

16-41678   Xuhui Jiang

16-41856   John Edward Hielckert and Rhonda Michelle Hielckert

16-41862   Elijah Ndundah Mutuku

16-41989   Miguel Medina Munoz and Angelica Munoz

16-42014   Julio Ernesto Ramos Garcia

16-42063   Bart James Whitehead and Anne Christina Whitehead

16-42108   Michael Dino Barrera

16-42378   Mavis F. Franklin

16-42415   Teresa Gonzales

16-42527   Kathleen Margaret Patterson

16-42704   Barry John Minor

16-42894   Booker Tallifane Baker, Jr. and Deborah Jean Baker

16-50099   Khalil A. Khishen

16-50130   Rosy D. Doctolero



Case: 15-10160   Doc# 111        Filed: 12/01/20    Entered: 12/01/20 14:21:20   Page 5 of
                                             19
16-50143   Francisco Tzintzun and Ana Tzintzun

16-50213   Christopher James Todd

16-50540   Elpidio Bugayong, Jr. and Patricia Elva Bugayong

16-50551   Carlos Cardenas and Maria Alberta Cardenas

16-50735   Daniel Samano Perez and Judith Godinez

16-50768   David Joe Rodriguez, Sr. and Michelle Antoinette Rodriguez

16-50812   Juan Sanchez Torres and Luz Maria Torres

16-50842   Frank Al Vargas

16-50884   Expedito Magabo Biagtan and Ma Olympia Garcia Biagtan

16-50950   Lorenzo Escobedo, Sr.

16-50955   Rogelio Jr. Villa, Jr. and Eliana Reynaga

16-50987   Priscila Forteza-Evangelista

16-51404   Tam T. Nguyen and Jazzy L. Nguyen

16-51472   Lawrence Martin Kozlowski and Dolores Ann Kozlowski

16-52154   Elizabeth Lopez

16-52268   Gregory A Del Carlo and Tracy L Del Carlo

16-52455   Kathleen Dumas

16-52605   Susan Elaine Bradley

16-52705   Edward P Gnat and Kelly A Gnat

16-52930   Janice Lynn Martinez

16-52968   Elena Urbina

16-52994   Manuel Eduardo Fernandes and Maria Carmina Fernandes

16-53034   Nelson Villianueva Reyes

16-53191   David Hernandez-Perez

16-53217   Mark C. Bingham

16-53271   James Nannie and Delia Nannie

16-53464   Anthony John Grey, Jr and Purificacion De Guzman Grey

16-53480   Jennifer Janine Gottheiner

16-53510   Teresa Jean Moore



Case: 15-10160   Doc# 111         Filed: 12/01/20      Entered: 12/01/20 14:21:20   Page 6 of
                                              19
16-53563   Hedayat Barnia

17-10146   Cheryl Ann Martinez

17-10301   Renee Anne Whitlock-Hemsouvanh

17-10364   Dyrk Jeffrey Boylan

17-10522   Bjorn Remmers and Willa Remmers

17-10690   Paul B. Johnstone and Lavonne R. Johnstone

17-10725   Lorene Kay Reed

17-10828   Floyd E. Squires, III and Betty J. Squires

17-10855   Michael P Hampton and Pamela T Hampton

17-30092   Mario J. Santos

17-30443   Jairo Alonso Gil Mercado and Luz Angela Garcia Lopez

17-30530   Alejandro Guillermo Verzosa

17-30567   Lucia Santos Dela Rosa

17-30696   Virginia Menera

17-30756   Enrique Huerta Flores

17-30817   Ricardo Ortega and Yolanda Ortega

17-31089   Dion Roberts

17-31115   Vincent Jamal Camp

17-40148   Indalecio Vazquez

17-40173   Emilio G Devera

17-40184   Harvinder Singh

17-40212   Luis Manuel Torres

17-40224   Elizabeth Autumn Lawrence

17-40346   William Gary Hill, Jr. and Peggy Robin Hill

17-40381   Giovanni Palominos Acuna and Norma Irene Palominos

17-40445   Marshall Adrian Johnson

17-40521   Karen Seneferu

17-40539   Allen Talton, Jr. and Marie J. Rohner

17-40610   Francisco Napenas Mendoza and Vianney Apalisok Mendoza



Case: 15-10160   Doc# 111        Filed: 12/01/20         Entered: 12/01/20 14:21:20   Page 7 of
                                             19
17-40677   Roberto Villamar Gaytan and Teresa Rodriguez

17-40709   Henry Albert Evans and Maria C. Evans

17-40795   Martin Ellis Fetsch and Cynthia Avina Fetsch

17-40824   Guadalupe Maria Carrera

17-40847   Henry Lee Perkins

17-41099   Teresa Charles

17-41252   Bong M We

17-41353   Miguel Angel Duran Valencia

17-41452   Michael Patrick Daley

17-41472   Thomas Edward Turner

17-41665   Guadalupe Munoz

17-41758   Lloyd Anthony Cunningham

17-41776   Benjamin G. Brillo and April L. Martin-Brillo

17-41783   Roberto Soto and Lupe I. Soto

17-41848   Jaime Ibarra

17-41977   Rafael A. Villalobos, Sr. and Alma L. Villalobos

17-41993   David Arquimedez Reyes and Ondina Jaime Reyes

17-42037   Corlis Cassandra Markham

17-42050   Estella Drati

17-42051   Karl Franklin Nickola and Adrienne Nickola

17-42095   Dialisa Moffett

17-42197   Valdemar Nava

17-42251   Renee Pettus-Addison

17-42294   Charise L TillmanWilliams

17-42327   Salvador Gomez and Norma Maria Gomez

17-42351   Susan Marie Bragg

17-42360   Jose O Padilla and Merced T Padilla

17-42505   Edward Chavolla and Linda Marie Chavolla

17-42542   Edgar Manuel Venegas and Nora Adriana Venegas



Case: 15-10160   Doc# 111       Filed: 12/01/20       Entered: 12/01/20 14:21:20   Page 8 of
                                            19
17-42626   Russell R LaClair and Janet Marie LaClair

17-42665   Jaime Alvarez

17-42696   Mario Alberto Rodriguez and Christi Andronico Rodriguez

17-42828   Francisco Javier Godinez

17-43041   Twila McEachin Lankford

17-50067   Judy Tamayo

17-50070   Carlo S Delos Reyes and Zora Echare Noarbe

17-50097   Sydney E. Henderson

17-50342   Joseph Loeffler and Olga Loeffler

17-50833   Leslie J. Isralow

17-50935   Rodolfo Tovar

17-50941   Jocelyn Pascual Leon

17-50972   Joseph Raymond Rendon and Marian Carmen Rendon

17-51118   Jose Luis Munoz and Kari Lee Munoz

17-51155   Terry A Currence and Ruthann Currence

17-51359   Erwin D'Nard Henderson and Amanda Lee Henderson

17-51549   Esteban Valdez Macias and Gina Louise Macias

17-51590   Arnulfo Lua Diaz

17-51702   Kenneth Souza and Patricia L Souza

17-51714   Theresa Calvert

17-52003   Joshua David Clendenning

17-52147   Abella Cabanayan and Venancio Cabang Cabanayan

17-52239   Louise Shields

17-52803   Brian Lee Green and Rachel Guadalupe Green

17-52941   Andrea Capito

17-53083   Ramiro Moran

18-10280   Martha Manzo

18-10317   Jewel A. Chomicki-McGuiness

18-10375   Marc Donald Hoaglund and Sheryl Ann Hoaglund



Case: 15-10160   Doc# 111       Filed: 12/01/20        Entered: 12/01/20 14:21:20   Page 9 of
                                            19
18-10482    Evette Frances Minor and Kevin Cortez Minor

18-10549    Bart Lee Drescher

18-10687    Columbia G Bolacito

18-10705    Barbara L. Schermerhorn

18-10768    Henry Earl Maxwell, Jr.

18-10810    Kapila Ambrosios P. Phoenix

18-30192    Candido U Rodriguez

18-30211    Lourdes Maria Garcia

18-30241    Numeriano Cantor Talay

18-30911    Richard G. Downer

18-31074    Joseph Santos Cruz and Clavel Miranda Cruz

18-31117    Augusto P. Pineda, Jr.

18-31177    Joel F. Pingul and Adelina Q. Pingul

18-31246    Arlene Joy Keel

18-31314    Bonita Gail Barfield

18-31346    Mark E. Gronke

18-40145    Eli Deleston

18-40163    Leonardo J. Narito

18-40352    Cecilia Anita Franklin

18-40433    Paul Michael Maheu

18-40499    Jose David Rodriguez Gonzalez

18-40510    Julio Armando Cisneros and Georgia Marie Cisneros

18-40665    LaShaundra Nicole White

18-40792    Donald Homer Posey,, Jr. and Love Louise Posey

18-40960    Leonora S Henry

18-40969    Marjorie Nell Barnes

18-41130    Timirise Solayman

18-41143    Darryl Arlando Smith

18-41366    Deadra M. Heard



Case: 15-10160   Doc# 111          Filed: 12/01/20   Entered: 12/01/20 14:21:20   Page 10 of
                                                19
18-41425    Javier S. Alcala, Sr. and Rebecca D. Alcala

18-41626    Beverly Ann Davis-Johnson

18-41778    Adrian Laron Boone, Sr.

18-41838    Michael Anthony Mannina

18-41843    Sheila Elaine James

18-41960    Tracy Lynne Dickson

18-41999    Farid Dormishian

18-42016    Gwendolyn Grant

18-42022    Diosdado Danga Rodriguez and Marites S Rodriguez

18-42083    Russell Christopher Downs and Jorene Cathren Downs

18-42132    Susanna Danino and Esteban Ricardo Danino

18-42188    Shirley Ann Lamarr

18-42199    Cynthia A. Fenton

18-42204    Anna C Alonzo

18-42347    Ramon Fuentes and Sara Fuentes

18-42360    Katrina D. Johnson

18-42400    Kevin William Curry and Palmenia Alejandra Curry

18-42626    Andre A. Clark and Ernestra Clark

18-42682    Mary T. Nunn

18-42783    Angelina F. Martinez

18-42845    William George Davidson, III

18-42849    Maria Isabel Paez

18-42919    Remely Castanar Fabro

18-42930    Andrew Edward Camera

18-42977    Rene Henri Monchatre

18-50175    Koichi Shuraku

18-50349    Yesenia Perez Casas

18-50644    Amy Cathleen Romayor

18-50721    Virginia Vidallon Tulio



Case: 15-10160   Doc# 111         Filed: 12/01/20     Entered: 12/01/20 14:21:20   Page 11 of
                                               19
18-50818    Anthony Lewis Powell

18-50844    Josephine Ruiz

18-51006    Liz Bonenberger Gonzalez

18-51070    Hoseung Terry Lee and Sohye Park

18-51084    Melody April Canales

18-51230    Sherman Sterling Wright and Kathaline Ann Wright

18-51260    Modesta Latagan Valera

18-51286    Christine Lorri Hustedt

18-51491    Ronald Antivo Mirador

18-51507    Mercedes Reyes

18-51510    Christina Mejia Garcia

18-51577    Alex Bedolla

18-51690    Louie Granados and Sally Celia Granados

18-51883    Leeanna Dodson Martinez

18-51968    Anna Alderete

18-52115    Maria Luisa D. Diaz and Rolando Claudio Diaz

18-52127    A C Smith and Yoshimi Kobayashi Miyazaki

18-52142    Kerry Johnson and Rosemarie Johnson

18-52256    Habte John Haile and Eden Ghebrai

18-52313    Daryl A. Ellis and Opal P. Ellis

18-52417    Pastor Ruiz-Nunez and Nelida Ruiz

18-52439    David Jones and Jennifer Jones

18-52522    Maria Jocelyn Obille Baxter and Michael Lewis Baxter

18-52691    Donald Erik Prieto

18-52721    Matthew Lu

18-52795    Audrey O'Neal

18-52857    Gilberto Sabalza Suarez

19-10026    Norman Grant and Norma Jean Grant

19-10037    Daniel Patrick Ferguson and Jessica Dawn Ferguson



Case: 15-10160    Doc# 111        Filed: 12/01/20     Entered: 12/01/20 14:21:20   Page 12 of
                                               19
19-10072    Glen Lee Johnson

19-10204    Andrew Paul O'Brien

19-10490    Maria Teresa Amador

19-10526    Roland Helmut Rathner and Christine M Wilson

19-10604    Gregory Phillip Clementi and Ann Marie Clementi

19-10627    Christine A. Bennett

19-10722    Ronald Joe Barton and Barbara Ann Barton

19-10850    Vincent Curtis Cottman

19-10857    Reynaldo Hernandez Piedra and Elizabeth Gonzalez De Piedra

19-10896    Liam Trevor Kidd

19-30017    Wagner Asuncion Verador and Mercedita Dumlao Verador

19-30101    Barry P. Sgarrella

19-30156    Natalie Cedeno

19-30167    Ezio Caraceni and Courtney Elizabeth Devore Caraceni

19-30305    Aisea T. Uhila

19-30400    Ihsan Sabri Ozun and Toni Hastings Ozun

19-30554    Virgilio Mendoza Malunay

19-30625    Jeffrey E DeWeese

19-30742    Linda Christine Thorson

19-30864    Karen Rachel Heinz

19-30868    Danika Micaela Gutierrez

19-30892    Ronald Alexander Jacamo and Mariela Jacamo

19-30919    Charlotte Baker Weinert

19-30984    Zachary Caleb Boewer

19-30985    Vicente B Banez

19-31096    Mary Jessie Correa

19-31126    Dolores Ann Valdeolivar and Rene Efren Valdeolivar

19-31133    Bonnie T. White

19-31170    Bradley H. Fritz



Case: 15-10160   Doc# 111        Filed: 12/01/20   Entered: 12/01/20 14:21:20   Page 13 of
                                              19
19-31186    Marife Cayco-Oliva

19-31256    Gavin P. San Diego and Eileen M. San Diego

19-31260    Caroline Esther Aebi

19-40195    Waldo Moncada and Hermila Moncada

19-40306    Donna Marie Herndon

19-40399    Fred Harris and Eujeania Louise Harris

19-40400    Christopher LaLanne and Maribel LaLanne

19-40427    Theresa M. Alexander

19-40447    Robert Donald Stopforth

19-40574    Kevin Michael Parker and Eileen Ann McBride-Parker

19-40641    Sean Fishel and Michele Kaarina Fishel

19-40648    Renwicke Troy Vittito, Sr.

19-40829    Yvette Richardson

19-41015    Barbara A. Sumler

19-41130    Laureen D. Arnold

19-41257    Camilo Dudley Obana, Jr.

19-41329    Gerardo Ruiz Acosta

19-41339    Toni Sue Bullard

19-41397    Juan Loera and Marina Loera

19-41415    Juan Roberto Banuelos and Leticia Banuelos

19-41451    Tangela Menzise

19-41550    Tanya Lashon King

19-41597    Henry Bradford Nobles

19-41846    Cassandra Latrice Moore

19-41900    Hattie Pearl Lewis

19-41902    Mark Deslate Aujero and Olivia Victoria Aujero

19-41906    Robin Lee Bell

19-42033    Loisi Anau Takapu

19-42054    Crystal B. Capser



Case: 15-10160   Doc# 111        Filed: 12/01/20     Entered: 12/01/20 14:21:20   Page 14 of
                                              19
19-42094    Pavlik Dzhabiev

19-42164    Paul B. O'Hagan

19-42165    Emmie Dell Reed

19-42210    Julie Carmen Torres

19-42240    Jessica Ann Threat

19-42287    David Anthony Wills

19-42320    Jose Osbaldo Cortti and Lori Ann Cortti

19-42398    David Merril Bush and Lesly Sue Bush

19-42438    Lu-Vivia Kay Louis-Mustafa

19-42539    Dewayne Jay Aydelott and Aileen Marie Aydelott

19-42582    Kecia Lynette Johnson

19-42696    Darshan Singh

19-42703    Donabel Valdefiera Vides

19-42730    Whittona Martha Jones

19-42747    Helen Virginia Moore

19-50005    Barry Lewis Lombardi

19-50083    Ovideo Sainz, Jr

19-50174    Aida Elizabeth Charlton

19-50194    Patricia Porraz

19-50229    Derrick Campbell

19-50303    Mark Doyle and Theresa Doyle

19-50304    Velia Guajardo-Codiga and Paul Louis Codiga

19-50377    William Louis Fleischer, Jr.

19-50493    Miguel Venegas Marquez

19-50537    Giovanni Pennisi

19-50675    Laura Atsuko Miyazaki

19-50712    Patricia Elaine Garrett

19-50879    Brigitte Jacqueline Voutos

19-50906    John Salsedo and Rita Salsedo



Case: 15-10160   Doc# 111         Filed: 12/01/20     Entered: 12/01/20 14:21:20   Page 15 of
                                               19
19-50978    Michelle Linne Brooks

19-51031    Rustin C. Fossum

19-51249    Bradley D. Weight and Alexandra K. Weight

19-51286    Alan Jay Kuykendall and Kimberly Ann Kuykendall

19-51348    Dennis Michael Sullivan

19-51376    Priscilla Zarceno

19-51427    Efrain Serrano Manzanares and Nora Marlena Manzanares

19-51482    John David Pancallo, Jr.

19-51573    Jennifer Galon

19-51690    Jose Lopez Gomez

19-51882    Noel Valencia Aspiras and Jennette Ilagan Aspiras

19-51889    Brianna Griffith

19-51901    George F. Sarkissian

19-51932    Raymond Ruiz and Annabel Tomacder-Ruiz

19-52029    Joey Frederick Saia

19-52065    Al Mokhtari and Fatemeh Behzadpour

19-52090    Robert Allen Weindorf

19-52218    Hortencio Fernando Garibay and Maria U Garibay

19-52226    Ramon Victor Ramos

19-52228    Patricia Balanzar Galeana

19-52311    Timoteo Tapia Gomez

19-52375    Elizabeth Carolina Torres

19-52505    Richard Ervin Rumsey

20-10002    Justin Randolph Cozad

20-10052    John Leroy Syfert, Jr.

20-10099    John H. Laster, Jr.

20-10326    Eugene T Potter and Angelina J Potter

20-10386    Anthony Christian Vaccaro

20-10413    Julia Dalangin Punzalan



Case: 15-10160   Doc# 111         Filed: 12/01/20   Entered: 12/01/20 14:21:20   Page 16 of
                                               19
20-30070    Julio Gabriel

20-30208    Dina Tagle

20-30248    Foad Ahmed Bony, II

20-30343    Jose Romeo Salgado and Socorro Fernandez Hernandez

20-30458    Naomi Howard

20-30492    Danielle Rector

20-40005    Vincent E. Gallegos and Madelaine M. Gallegos

20-40018    Patricia Lorraine Houston

20-40182    Barbara Jean Higginbotham

20-40389    Satrina Nicole Jackson

20-40443    Renel Luis Zamora and Yolanda Zamora

20-40457    Giao Vuxuan Nguyen

20-40462    Long Van Nguyen

20-40493    Wyeth Irwin Naler, II

20-40546    Alice L Descovich

20-40547    Edmundo S. Rodriguez and Olga M. Rodriguez

20-40592    Osy Augustine Ujuagu

20-40704    Thomas Richard Sartwell

20-40724    Lisa Diana Hernandez

20-40788    Bobby Ray Johnson and Debra Denise Johnson

20-40921    Marianna Teresa Bottari

20-40969    Heather English Outlaw and Dawn Leanne Gibson

20-40986    Latricia Marie Johnson-Terry

20-41039    Reinaldo Jose Mayorga

20-41048    Duane William Cushman

20-50039    Grace Lim Maniquis

20-50100    Maria Guadalupe Narez

20-50104    Janice Fay Pitre

20-50117    Darlene Maria Pugliese



Case: 15-10160   Doc# 111        Filed: 12/01/20   Entered: 12/01/20 14:21:20   Page 17 of
                                              19
20-50194    Jorge L Gutierrez and Gloria Gutierrez

20-50200    Edward Joseph Ditta

20-50259    Alexa Ada-Saucedo

20-50278    Fernando Munoz and Julie Rose Munoz

20-50339    Susan Jane Nettleton and Scott Alan Nettleton

20-50368    Armelito Ramirez Reyes

20-50369    Gustavo Jimenez

20-50392    Ahmed Youssef Zaki Abdelfattah

20-50436    Edward Gerard Ciliberti

20-50607    Jorge Garcia Huerta

20-50643    Shane Thomas Drexler

20-50653    Celso Lopez, Jr.

20-50662    Manuel Dorantes

20-50666    Denise Felix

20-50697    Feliciano Duyanen Javier, Jr. and Arline Aki Javier

20-50776    Anna Marie Campa Porda

20-50789    Noel Valencia Aspiras and Jennette Ilagan Aspiras




Case: 15-10160   Doc# 111         Filed: 12/01/20     Entered: 12/01/20 14:21:20   Page 18 of
                                               19
20‐30698   Jessie Merritt 2
20‐30780   Janice L Genvo
20‐30796   Gonzalo Andy Lazalde and Romana Macalinao Lazalde
20‐51591   Edward Gerard Ciliberti




   Case: 15-10160       Doc# 111     Filed: 12/01/20    Entered: 12/01/20 14:21:20   Page 19 of
                                                  19
